            Case 2:16-cv-04834-LAS Document 32 Filed 07/13/20 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOE HAND PROMOTIONS, INC.,                             :       CIVIL ACTION
          Plaintiff,                                   :
                                                       :
       v.                                              :       No.: 16-cv-4834
                                                       :
M AMIR C INC., et al.,                                 :
           Defendants.                                 :


                                               ORDER

       AND NOW, this          13th   day of July, 2020, upon consideration of Plaintiff’s Motion for

Summary Judgment (ECF No. 30), no response having been filed, and for the reasons set forth in

the accompanying Memorandum, IT IS HEREBY ORDERED that:

       (1)      The Motion for Summary Judgment against Defendant, M Amir C, Inc., is

                GRANTED;

       (2)      The Motion for Summary Judgment against Defendant, Mohammed Amir

                Chughtai, in his individual capacity is DENIED;

       (3)      Judgment is entered in favor of Plaintiff against Defendant, M Amir C,

                Inc., in its corporate capacity in the amount of $14,504.00 plus attorneys’

                fees and costs.

       It is FURTHER ORDERED that within fourteen (14) days from the date of this

Order, Plaintiff shall submit any motion for Attorneys’ Fees, including an appropriate Fee

Affidavit, in support of any requested award of attorneys’ fees and costs pursuant to 47

U.S.C. § 605(e)(3)(B)(iii).


                                                BY THE COURT:


                                                 /s/ Lynne A. Sitarski               .
                                                LYNNE A. SITARSKI
                                                United States Magistrate Judge
